 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   DANIEL J. COWHIG
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: 702-388-6336
     daniel.cowhig@usdoj.gov
 6   Representing the United States of America

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                     Case No.: 2:13-cr-00396-HDM-VCF
 9
                       Plaintiff,
10
                          vs.                            MOTION TO WITHDRAW
11                                                      AS ATTORNEY OF RECORD
     STEPHEN CUNNINGHAM,
12
                      Defendant.
13

14         COMES NOW, Daniel J. Cowhig, Assistant United States Attorney, and pursuant

15 to LR IA 11-6 of the Rules of the United States District Court, District of Nevada, hereby

16 moves this Honorable Court to allow Daniel J. Cowhig, Assistant United States Attorney,

17 to withdraw as attorney of record.

18         DATED this 20th day of November 2019.

19                                            Respectfully Submitted,
                                              NICHOLAS A. TRUTANICH
20                                            United States Attorney

21                                            /s/ Daniel J. Cowhig
                                              DANIEL J. COWHIG
22                                            Assistant United States Attorney

23

24
 1                                CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the United States Attorney’s Office. A copy of the

 3   foregoing MOTION TO WITHDRAW AS ATTORNEY OF RECORD was served upon

 4   counsel of record, via Electronic Case Filing (ECF).

 5          DATED this 20th day of November 2019.

 6                                              /s/ Daniel J. Cowhig _________
                                                DANIEL J. COWHIG
 7                                              Assistant United States Attorney

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               2
 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                   Case No.: 2:13-cr-00396-HDM-VCF

 4                    Plaintiff,

 5                       vs.                                  ORDER
                                                     RE: MOTION TO WITHDRAW
 6   STEPHEN CUNNINGHAM,                              AS ATTORNEY OF RECORD

 7                   Defendant.

 8

 9         IT IS HEREBY ORDERED that Daniel J. Cowhig, Assistant United States

10 Attorney is withdrawn as attorney of record for the Government.

11         IT IS FURTHER ORDERED that Daniel J. Cowhig shall be removed from the

12 CM/ECF service list in this case.

13
           11-21-2019
14 Dated: ___________________               ________________________________________
                                               Cam Ferenbach
15                                             United States Magistrate Judge

16

17

18

19

20

21

22

23

24
